DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	No claims are added or cancelled.
	Claim 4 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is claimed to Russian Patent Application No. 2018145552, entitled "Method of and Server for Generating Parking Suggestions to be Displayed on an Electronic Device", filed December 21, 2018.

Allowable Subject Matter
Claims 1 – 20 are allowed.

EXAMINER’S AMENDMENT
	Authorization for an examiner’s amendment was given on July 14, 2022 by applicant’s representative, Amber M. Beckley, Registration No. 72, 874. Please amend claim 9 as follows:

9. The method of claim 6, wherein the method further comprises, prior to the clustering: associating, by the server, each final location of at least a portion of the set of final locations with at least one map object based on a respective distance between the final location and the at least one respective object location associated with each of the at least one map object.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 15, 2022